DETAILED ACTION
The amendment filed 2/23/2021 has been entered.  These claims filed 2/23/2021 include amendments from a previously un-entered after-final amendment (filed 1/14/2021).  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the applicability of the previous rejection(s) to the instantly amended claim(s) have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Massie et al. (UIS 5,609,205) who teach a coating of Al2O3 for protection against corrosion of well fluids including hydrogen sulfide and mercury (col. 1, lines 30-35, col. 3, lines 52-56, col. 5, lines 18-25).
Applicant's arguments regarding the combination of Arian and Tchakarov, as may be applicable to the new rejections below, are unpersuasive.  Applicant argues that Tchakarov is not concerned with preserving the sample under pressure.  This argument is not persuasive because the rejection relies on Arian for this limitation and as modified by Tchakarov, this feature would remain.  Applicant also argues that Tchakarov nor Arian disclose the acquisition of samples having hydrogen sulfide or mercury.  The examiner respectfully disagrees because Tchakarov does disclose acquisition of 
Applicant argues that one of ordinary skill would not combine the teachings of Arian and Tchakarov because the components of Tchakarov are concerned with under-balanced condition while Arian is for maintaining gas within a sample. The examiner disagrees because one of ordinary skill would recognize the teachings of Tchakarov as applicable to sample taking (as taught by Arian) in that the packers provide "isolation" of the zone to be sample and provide a more "pristine" formation fluid which one of ordinary skill would recognize as an advantage which would be applicable to under-balanced condition or at-balance condition (which is also taught by Tchakarov, e.g. paragraph 26, last 6 lines).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-16, 18, 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arian et al. (US 2014/0367086) in view Tchakarov (US 2008/0078241) and Massie et al. (US 5,609,205).  Arian et al. disclose a downhole core sampling apparatus insertable in a wellbore, the apparatus comprising: an elongate housing (110 as in fig 1); a sidewall coring tool (205) having a coring bit (305) extendible into a sidewall of the wellbore; a core storage assembly (210) assembly disposed within the elongate housing and coupled with the coring tool, the core storage assembly having a pressurized chamber (415) for receiving a plurality of core samples (604-650 as in fig 6), wherein the core storage assembly comprises a piston (420) configured to maintain an axial load on the plurality of core samples received in the pressurized chamber (29), and wherein the pressurized chamber is coated with a coating that is unreactive to hydrogen sulfide, or mercury and one or more components of formation . 
Tchakarov discloses a downhole core sampling apparatus insertable in a wellbore, the apparatus comprising: an elongate housing (200, fig 4); a first sealing element (upper 220) and a second sealing element (lower 220) coupled with the elongate housing, the first sealing element and the second sealing element spaced apart from one another along a longitudinal length of the elongate housing to form an isolatable portion of the elongate housing between the first and second sealing elements (fig 4), wherein the first sealing element and the second sealing element are extendible substantially perpendicular to the longitudinal length of the elongate housing to engage a surface of a wellbore (as in fig 5), thereby forming a sealed annulus region between the surface of the wellbore, the first sealing element, the second sealing element, and the isolatable portion of the elongate housing (fig 5); a sidewall coring tool (204, 206, 208, 210) coupled with the isolatable portion of the elongate housing, the sidewall coring tool having a coring bit (204) extendible from the isolatable portion of the elongate housing and into a sidewall of the wellbore; an intake port (116) along the surface of the isolatable portion for receiving fluid into an interior portion of the elongate housing; a core storage assembly (210) for receiving a formation fluid saturated core sample (saturated as in paragraph 25, 26); a pump (132) coupled with the intake port and configured to draw fluid through the intake port and into the interior portion of the elongate housing (paragraph 25) at a sufficient force and for sufficient duration to cause 
2O3 on the chamber or that the formation fluid samples include hydrogen sulfide and mercury (although it should be noted that as claimed, the constituents of the formation fluid are only provided patentable weight in the method claim 13, since as recited in claims 1 and 19, since the formation fluid does not comprise a part of the apparatus or system itself).  Massie et al. disclose an apparatus, system and method wherein a formation fluid having hydrogen sulfide and mercury are to be sampled (col. 1, lines 30-35) and wherein a sample chamber is coated with Al2O3 (i.e. sapphire, col. 3, lines 52-55, col. 5, lines 18-25).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the chamber of Arian, as modified by Tchakarov, to include a coating as taught by Massie et al. in order to protect the chamber from corrosive components of the well fluid (i.e. hydrogen sulfide and/or mercury) since it is known these components are often found in such fluids (as in Massie et al. col. 1, lines 30-35).
In regard to the method claims, the normal methods of use of the apparatus of the combination above, would encompass the claimed steps with the operation of the sealing elements as in paragraphs 20-27 of Tchakarov, moving the apparatus to another sampling location (as in paragraph 19 of Arian et al.), including analyzing the fluid to ensure effective flushing of a sampling zone of interest (Tchakarov, paragraph 26), storing a plurality of samples at sufficient hydrostatic pressure to maintain fluid saturation in the plurality of core samples (Tchakarov paragraph 26, where the core samples stored with the fluid would inherently be at a pressure to maintain saturation since this would be understood as the advantage of storing the fluid with the core sample, i.e. to help maintain the core sample in its saturated condition, and since Arian 
In regard to claim 4, Arian et al. and Tchakarov disclose all the limitations of this claims, as applied to claim 1 above, except for teaching a second fluid intake port and exit port.  However, it would have been obvious to one of ordinary skill at the time of filing to provide a second intake port and second exit port in order to more effectively fluid flush the fluid in the isolated region and to provide capability to select where the contaminated fluid would be expelled (above or below the apparatus) since the duplication of parts (i.e. the ports and pump) is considered obvious to one of ordinary skill unless a new and unexpected results is produced (see MPEP 2144.04 VI B, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting) can be reached on 571-270-1830.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
3/9/2021